Citation Nr: 1145109	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to April 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2009.  A transcript this proceeding has been associated with the claims file. 

This case was previously before the Board in February 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue in this case was initially limited to entitlement to service connection for an acquired psychiatric.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with a personality disorder.  Thus, the Board is expanding his original claim to include all psychiatric disorders, acquired and congenital.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's personality disorder existed prior to service and did not increase in severity during service. 

2.  The competent medical evidence shows that all of the Veteran's other acquired psychiatric disorders are not related to his military service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his current psychiatric disorder to include diagnoses of a personality disorder, schizoaffective disorder, and bipolar disorder are related to his service with the United States Navy from August 1973 to April 1974.  Specifically, he began experiencing psychiatric problems during military service and has continued to suffer from psychiatric problems since military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Congenital or developmental "defects" such as personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a personality disorder, mental deficiency, or mental retardation that is secondary to a service-connected mental disorder by way of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 C.F.R. § 4.127.

Factual Background

The Veteran's August 1973 enlistment examination is negative for psychiatric problems.  Significantly, an August 1973 military doctor noted that the Veteran had a normal psychiatric examination upon enlistment.  Also, in an August 1973 report of medical history the Veteran denied "frequent trouble sleeping," "depression of excessive worry," and "nervous trouble of any sort."  

Service treatment records show that he was seen for complaints of nervousness and tension in March 1974, approximately one month prior to discharge.  He stated that he had joined the Navy because of problems with his father.  He admitted to using illicit drugs while on leave as well as marijuana and noted that he would continue to use them if available. He then stated that he wanted to leave the Navy.  He was prescribed Valium and referred for evaluation for drug rehabilitation and discharge.  Soon thereafter, the Veteran again complained of being unable to adapt to the pressures of Navy life, noting his pre-service problems with his father, his realization that joining the Navy was a mistake, and his use of illicit drugs in service.  He was diagnosed with anxiety neurosis and situational adjustment reaction to adult life and was discharged in April 1974.  A March 1974 separation examination shows a normal psychiatric system.  

Post-service treatment records show complaints of psychiatric problems as early as March 1976 when the Veteran reported that he felt uptight all of the time.  In April 1978 the Veteran complained of anxiety due to marital discord.  In a May 1978 social work service summary the examiner gave an impression of situational reaction in an immature personality due to marital discord.  The examiner noted that the Veteran was undergoing a great deal of anxiety and tension and had some difficulty maintaining control over his impulses to act out.  This was often complicated by his frequent alcohol abuse.  The Veteran also had a history of smoking marijuana.  The Veteran continued to seek psychiatric treatment throughout the 1980s and 1990s.  

In September 1996 the Veteran began seeing Dr. W.L.C., a private psychiatrist.  Dr. W.L.C. initially diagnosed the Veteran with bipolar disorder in approximately January 1998 but subsequently changed the diagnosis to schizoaffective disorder in approximately November 1999.  Also effective 1996 the Veteran was awarded Social Security disability benefits for schizoaffective and personality disorders.  Treatment records associated with this award show various psychiatric diagnoses including somatoform disorder, mixed personality traits, psychological factors affecting physical condition, adjustment disorder, generalized anxiety disorder, bipolar disorder, narcissistic personality disorder, anxiety reaction, and paranoid personality disorder.  
   
The Veteran filed a claim for service connection for an acquired psychiatric disorder to include bipolar disorder, manic depression, anxiety, and panic attacks in January 2007.  He was afforded a VA examination in May 2007.  At that time the Veteran reported receiving outpatient psychiatric care for over 10 years. The examiner diagnosed him with a mood disorder, not otherwise specified, noting opioid, cannabis, and nicotine dependence, all in full sustained remission. The examiner also diagnosed cluster C personality traits of avoidance and dependence. The examiner noted that the Veteran has been diagnosed with bipolar affective disorder but stated that the diagnosis was originally given when he was intoxicated and withdrawing from multiple illicit drugs. The examiner opined that the Veteran had a poor adjustment to the military which was more likely than not related to his personality style, and the illicit drug use in service likely contributed to his mood problems at that time.

The Veteran underwent a second VA examination in March 2008. He reported receiving ongoing outpatient treatment since 1974. The examiner noted that there were no past treatment reports of record for review or verification. The examiner diagnosed him with alcohol dependence, anxiolytic dependence, cannabis dependence, opioid dependence in remission, substance-induced anxiety disorder, and substance-induced mood disorder. The examiner also diagnosed a personality disorder not otherwise specified with avoidant, paranoid, borderline, and obsessive features. The examiner opined that none of the diagnosed conditions was caused or aggravated by military service. The examiner stated that the issues treated in the Navy were secondary to substance use at the time as well as the Veteran's personality characteristics.

Pursuant to the February 2010 Board remand the March 2008 VA examiner was asked to supplement his report in August 2010 in light of the additional medical evidence.  At that time the March 2008/August 2010 examiner again opined that the Veteran's alcohol dependence, anxiolytic dependence, cannabis dependence, opioid dependence in remission, substance-induced anxiety disorder, substance-induced mood disorder, and personality disorder were not caused by or a result of military service.  The examiner indicated that the Veteran was given a diagnosis of schizoaffective disorder in September 1996 but that the treatment notes were unclear as to why the Veteran was given a diagnosis of schizoaffective disorder.  February 1997 records from Dr. W.L.C. indicated a bipolar II disorder and March 1997 records from Dr. W.L.C. indicated major depressive disorder, recurrent, moderate as well as dependent personality disorder.  Other progress notes from Dr. W.L.C. indicated a diagnosis of bipolar disorder as well as panic disorder without agoraphobia.

The August 2010 examiner noted a May 1997 forensic psychiatric evaluation report completed by Dr. A.F. indicated a diagnosis of anxiety reaction and paranoid personality disorder.  This report appears to have been done in response to a Worker's Compensation Claim as the report was addressed to a claims adjuster.  In that evaluation the Veteran was noted to have denied taking any medications (in spite of treatment from Dr. W.L.C. indicating he was prescribed Xanax, Depakote, and Sertraline).  The report referred to an evaluation b y  Dr. S.S., a psychologist.  The Veteran was reported to have an increase in his anxiety after a work-related injury.  He was diagnosed with psychological factors affecting physical condition, adjustment disorder, and generalized anxiety disorder.  This report further referenced a 1997 report by a Dr. S.K., psychologist, indicating a diagnosis of bipolar I disorder and narcissistic personality disorder.  The report referenced a line in the report as follows:  "[The Veteran's] current state of affairs can best be described as a culmination of events which began with his original work-related accident of May 18, 1988.  This physical injury exacerbated his narcissistic personality disorder as he was 'not the man he was previously'... He subsequently suffered several car accidents and the death of all of his immediate family."  In the evaluation with Dr. A.F., the Veteran reported being seen by Dr. W.L.C. and Dr. S.K. because he could not deal with not being able to do anything anymore.  He denied any other prior psychiatric treatment.  

The August 2010 examiner noted VA treatment notes dated from 1980 to 1981 show that he was seen by a MSW (masters of social work).  No diagnosis was provided, but he was seen for relationship issues.  A 1982 VA note shows a diagnosis of anxiety neurosis was mild depression.  He was noted to have reported treatment in 1979 for anxiety.  A significant number of progress notes indicated treatment around relationship issues.  A March 1976 VA consultation to mental health indicated "up tight all the time."  The Veteran was diagnosed with anxiety neurosis.  A May 1978 mental health note indicated he applied for mental health treatment because he was "anxious due to marital discord."  He was noted to have been married for four years with a number of marital problems over those years.  The Veteran and his wife had a history of arguments as well as a temporary separations because of the relationship problems.  He was noted to have always had difficulty handling responsibility and being dependent on others.  He was noted to have had a distant relationship with his father and to rely upon his mother for protection.  He was noted to have situational reaction and immature personality disorder.  Problems with anxiety and tension were noted to be exacerbated by alcohol abuse.  He was also noted to smoke marijuana.  A November 2009 VA medical record from a Dr. W.L.C (unknown if same Dr. W.L.C. who treated the Veteran privately from 1996 to 2007 but there was only one Dr. W.L.C. with an active Florida medical license) indicated a diagnosis of panic attack with agoraphobia, bipolar disorder, and polysubstance abuse.  

The August 2010 examiner noted the Veteran's service treatment records which indicated he joined the Navy impulsively after quitting a job secondary to not receiving a raise.  He described his father as someone who "frequently" resorted to "physical force in order to have his desire."  His home life was good except when his father was around.  The Veteran attempted to get discharged administratively during boot camp because he knew it was a "mistake from the first day of boot camp."  He was also noted to have started abusing drugs (THC, hashish, speed, and downers).  He reported having a sleeping disorder (early morning awakening and broken sleep pattern).  The Veteran was noted to be determined to separate "from the service one way or another."  He was noted to indicated he would "resort to misbehaviors, drug usage, or whatever is necessary in order to get out."  In contrast, the Veteran stated, "When I went through boot camp it was pretty easy."  He was told to get assigned to a destroyer while he was in technical school.  He stated: "During A-school I tried to do my best.  I started drinking because I felt mixed up and pressured.  I would find other things to do because of the pressure like drink or play pool.  (Smoking marijuana and drinking alcohol) would mellow me out and my mind would slow down.  When I got out of boot camp I saw (the Navy) was not a fun thing."  

According to the August 2010 VA examiner, the problems noted in the service treatment records were related to three separate issues: 1) the Veteran's substance abuse at the time, 2) his underlying personality characteristics, and 3) problems adjusting to the Navy.  The August 2010 VA examiner opined that the substance abuse was the result of the personality disorder and not caused by the Veteran's military service.  There were no records to suggest he had any treatment from the time of his discharge in April 1974 to 1976 when he was first seen in the VA system and diagnosed with anxiety neurosis.  The VA examiner also opined that the problems noted in the Navy with difficulty adjusting to military life were resolved the moment he was discharged from the military and have no permanent effect on the Veteran's functioning.  

According to the August 2010 VA examiner, the Veteran had a questionable history of reporting his own background.  For example, in a psychiatric evaluation for a Worker's Compensation claim, he reported that all of his psychiatric problems were related to that claim while denying any previous psychiatric issues.  According to the VA examiner, there were two possibilities.  First, the Veteran did not have any psychiatric issues prior to the 1988 work injury.  Second, he misled the psychiatric evaluator about his prior history to maximize his claim under the Workman's compensation laws.  Multiple medical records were reportedly inconsistent in offering diagnostic clarification on the Veteran.  Treating providers appeared to have not questioned him about his substance use or minimized the impact of substance abuse when specifically asked questions about his drug use.  In any cause, the full impact of the substance abused had been minimized.  The Veteran reported that he had also abused the following drugs: cocaine, intravenous tranquilizers, hashish, opium, and pain pills ("everything I was ever on"), he would "eat" the pain medications he was prescribed "like candy."  He also stated, "I don't smoke all the time but I used to.  It helped me to slow my mind down."  The Veteran's own comments about his military service were inconsistent between what he reported in the military (e.g., do whatever it takes to get out and wanting out of the Navy since boot camp) versus what he reported during his most recent VA examination ("boot camp was pretty easy and I tried to do my best.")  The August 2010 VA examination indicated that the opinion was based on the Veteran's military records, review of the claims file, previous clinical evaluation, review of recent research, and the DSM-IV diagnostic criteria.  

Analysis

With regard to the Veteran's personality disorder, while there is evidence of a diagnosis of situational adjustment to adult life in service, personality disorders are developmental defects which are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Also, while evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected pursuant to 38 C.F.R. §§ 3.303(c), 4.9, 4.127, there is no indication that the Veteran's acquired psychiatric disorder(s) have been superimposed upon or have aggravated the Veteran's personality disorder.     


On the basis of all of the evidence of record pertaining to the manifestations of the Veteran's personality disorder prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  The March 2008/August 2010 VA examiner opined that the Veteran's personality disorder was not aggravated by military service.  Specifically, in August 2010 the examiner wrote that "the problems noted in the Navy with difficulty adjusting to military life were resolved the moment he was discharged from the military and have no permanent effect on the Veteran's functioning."  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that his personality disorder, which existed prior to service, was aggravated (or permanently worsened) during service.  

The Board acknowledges that the service treatment records reflect a complaint of nervousness and tension during service; however, the Veteran was not diagnosed with an acquired psychiatric disorder at that time.  The fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   In this case, the evidence does not suggest an increase in the Veteran's personality disorder during military service.  

The Board acknowledges that the Veteran has alleged that his personality disorder was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his personality disorder during military service are vague, in that he has reported an increase in his personality disorder during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how his acquired psychiatric disorder permanently worsened during and after service.  Accordingly, the lay statements concerning the aggravation of the Veteran's personality disorder during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the August 2010 VA examiner's opinion that the Veteran's pre-existing acquired personality disorder was not aggravated by his military service is competent and highly probative; significantly, the examiner opined that "the problems noted in the Navy with difficulty adjusting to military life were resolved the moment he was discharged from the military and have no permanent effect on the Veteran's functioning."    

There is no basis for service connection for a personality disorder on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service.

With regard to the acquired psychiatric disorders, the Board also finds that service connection is not warranted.  First, there is no evidence of a diagnosis of an acquired psychiatric disorder during military service.  As above, while the Veteran was diagnosed with a personality disorder during military service treatment records are negative for an acquired psychiatric disorder.  Second, there is no evidence of psychiatric problems until 1976, approximately two years after the Veteran's discharge from military service and no evidence of an acquired psychiatric disorder until 1982, approximately eight years after military service.  Third, there is no competent medical evidence in the record that links any current acquired psychiatric disorder to an incident of the Veteran's active military service.  In fact, both the May 2007 and March 2008/August 2010 VA examiners opined that the Veteran's current acquired psychiatric disorders were not related to his military service.  Specifically, the May 2007 VA examiner opined that the Veteran had a poor adjustment to the military which was more likely than not related to his personality style, and the illicit drug use in service likely contributed to his mood problems at that time.  The March 2008/August 2010 VA examiner opined that "the problems noted in the Navy with difficulty adjusting to military life were resolved the moment he was discharged from the military and have no permanent effect on the Veteran's functioning."    
  
The Board does acknowledge the several statements in the claims file from the Veteran wherein it is alleged that the psychiatric problems he experienced during his military service are related to his current psychiatric problems.  A veteran in some cases is competent to diagnose a disorder, and in other cases to also relate that disorder to service.  See Jandreau, 492 F. 3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this case involves whether the Veteran's in-service psychiatric problems found to be a personality disorder can be related to his post-service psychiatric problems found to be related to various acquired psychiatric disorders and in the Board's opinion such an opinion cannot be made by a lay person.  Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for an acquired psychiatric disorder.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder. As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially complaint notice was sent in February 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate examinations, obtained adequate medical opinions as to whether the Veteran's psychiatric disorders were caused or aggravated by his military service, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

While the Veteran has argued that the information reported in the May 2007 VA examination report was inaccurate and/or that the examiner was biased, the Board notes that the Veteran was afforded another VA examination during which the examiner reviewed the record, elicited a medical history from the Veteran and conducted an appropriate examination and all of the examiners have reported practically the same information.  Therefore, the Board finds that the May 2007 examination report is adequate and not biased.    

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a psychiatric disorder is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


